Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Agreement”), dated as of
June 13, 2005, is made by and among Great Lakes Dredge & Dock Corporation (the
“Borrower”), GLDD Acquisitions Corp. (“Holdings”), the other “Loan Parties” from
time to time party to the Credit Agreement referred to and defined below
(together with Holdings and the Borrower, the “Loan Parties”), the financial
institutions from time to time party to such Credit Agreement referred to and
defined below (collectively, the “Lenders”) and Bank of America, N.A., as issuer
of the Letters of Credit (in such capacity, the “Issuing Lender”) and as
representative of the Lenders (in such capacity, the “Administrative Agent”). 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement referred to and defined
below.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the other Loan Parties, the Lenders, the Administrative
Agent and the Issuing Lender have entered into that certain Credit Agreement
dated as of December 22, 2003 (as amended, supplemented or otherwise modified
prior to the date hereof, the “Credit Agreement”), pursuant to which, among
other things, the Lenders have agreed to provide, subject to the terms and
conditions contained therein, certain loans and other financial accommodations
to the Borrower; and

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement and, subject to the terms and conditions of
this Agreement, the Administrative Agent and the Lenders hereby agree to amend
the Credit Agreement;

 

NOW, THEREFORE, in consideration of the foregoing premises, the terms and
conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Borrower, the other Loan
Parties, the Lenders and the Administrative Agent, such parties hereby agree as
follows:

 


1.                                       AMENDMENTS TO CREDIT AGREEMENT. 
SUBJECT TO THE SATISFACTION OF EACH OF THE CONDITIONS SET FORTH IN SECTION 2 OF
THIS AGREEMENT, THE CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


(A)                                  SECTION 2.1.1 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED TO DELETE EACH REFERENCE TO THE AMOUNT “$15,000,000” APPEARING IN
SUCH SECTION AND TO REPLACE EACH SUCH REFERENCE WITH A REFERENCE TO “THE WORKING
CAPITAL SUBLIMIT.”


 


(B)                                 SECTION 2.8.1(G) OF THE CREDIT AGREEMENT IS
HEREBY AMENDED TO DELETE THE REFERENCE TO THE AMOUNT “$15,000,000” APPEARING IN
SUCH SECTION AND TO REPLACE SUCH REFERENCE WITH A REFERENCE TO “THE WORKING
CAPITAL SUBLIMIT.”

 

--------------------------------------------------------------------------------


 


(C)                                  SECTION 4.2(A)(III) OF THE CREDIT AGREEMENT
IS HEREBY AMENDED TO DELETE THE REFERENCE TO THE AMOUNT “$15,000,000” APPEARING
IN SUCH SECTION AND TO REPLACE SUCH REFERENCE WITH A REFERENCE TO “THE WORKING
CAPITAL SUBLIMIT.”


 


(D)                                 SECTION 6.1(P) OF THE CREDIT AGREEMENT IS
HEREBY AMENDED TO DELETE SUCH SECTION IN ITS ENTIRETY AND TO REPLACE SUCH
SECTION WITH THE FOLLOWING SECTION:


 


(P)                               LIENS ON COLLATERAL.  THE LIENS GRANTED TO THE
ADMINISTRATIVE AGENT SECURING THE OBLIGATIONS FOR THE BENEFIT OF THE SECURED
PARTIES SHALL, AS SET FORTH IN THE GUARANTIES AND COLLATERAL DOCUMENTS (SUBJECT
TO CHANGES IN THE COLLATERAL RESULTING FROM DISPOSITIONS AND SUBSTITUTIONS OF
COLLATERAL PERMITTED HEREUNDER PURSUANT TO CLAUSE (C) OF THE DEFINITION OF
PERMITTED DISPOSITIONS AND THE EFFECT OF RECOVERY EVENTS) FOR THE TERM OF THIS
AGREEMENT BE COMPRISED OF (I) A PERFECTED FIRST PRIORITY LIEN ON EQUIPMENT OF
THE BORROWER AND THE GUARANTORS THAT AS OF THE CLOSING DATE, ACCORDING TO THE
APPRAISAL PERFORMED BY MERRILL MARINE IN CONNECTION WITH TO THE CLOSING DATE,
WAS DETERMINED TO HAVE AN ORDERLY LIQUIDATION VALUE (“OLV”) OF AT LEAST
$70,000,000; (II) A PERFECTED SECOND PRIORITY LIEN ON OTHER EQUIPMENT OF THE
BORROWER AND THE GUARANTORS THAT AS OF THE CLOSING DATE, ACCORDING TO THE
APPRAISAL PERFORMED BY MERRILL MARINE IMMEDIATELY PRIOR TO THE CLOSING DATE WAS
DETERMINED TO HAVE AN OLV OF AT LEAST $80,000,000 (SUBJECT ONLY TO LIENS
PERMITTED BY THIS AGREEMENT AND THE LIENS OF TRAVELERS PURSUANT TO THE BONDING
AGREEMENT); (III) A PERFECTED LIEN ON ALL INTERCOMPANY RECEIVABLES OF THE
BORROWER AND THE SUBSIDIARY GUARANTORS HAVING AN EQUAL PRIORITY TO THE LIENS OF
TRAVELERS, AND HAVING A SENIOR PRIORITY TO ALL OTHER LIENS; (IV) A FIRST
PRIORITY PERFECTED LIEN ON THE TAMPA HARBOR RECEIVABLE AND ALL GENERAL
INTANGIBLES RELATED TO THE TAMPA HARBOR CONTRACT (SUBJECT ONLY TO LIENS
PERMITTED BY THIS AGREEMENT); (V) A PERFECTED SECOND PRIORITY LIEN ON ALL
ACCOUNTS RECEIVABLES (OTHER THAN THE TAMPA HARBOR RECEIVABLE AND THE TAMPA
HARBOR CONTRACT) OF THE BORROWER AND THE SUBSIDIARY GUARANTORS ARISING FROM
PROJECTS THAT ARE BONDED PURSUANT TO THE BONDING AGREEMENT (SUBJECT ONLY TO
LIENS PERMITTED BY THIS AGREEMENT AND THE LIENS OF TRAVELERS PURSUANT TO THE
BONDING AGREEMENT) AND (VI) A PERFECTED FIRST PRIORITY LIEN ON ADDITIONAL
EQUIPMENT OF THE BORROWER AND THE GUARANTORS THAT AS OF THE FIRST AMENDMENT
EFFECTIVE DATE, ACCORDING TO THE APPRAISAL PERFORMED BY MERRILL MARINE
IMMEDIATELY PRIOR TO THE FIRST AMENDMENT EFFECTIVE DATE, WAS DETERMINED TO HAVE
AN OLV OF AT LEAST $10,000,000 (SUBJECT, BUT SENIOR TO, THE SECOND PRIORITY LIEN
OF TRAVELERS ON SUCH ADDITIONAL COLLATERAL TO THE EXTENT REQUIRED BY THE
INTERCREDITOR AGREEMENT).


 


(E)                                  SECTION 6.3(C)(I) OF THE CREDIT AGREEMENT
IS HEREBY AMENDED TO DELETE THE RATIO “3.00 TO 1.00” APPEARING OPPOSITE THE
PERIOD “APRIL 1, 2005 THROUGH AND INCLUDING JUNE 30, 2005” IN THE TABLE
APPEARING IN SUCH SECTION AND REPLACE SUCH RATIO WITH THE RATIO “3.30 TO 1.00.”


 


(F)                                    SECTION 6.4 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED TO ADD THE FOLLOWING SECTION 6.4(M) AND SECTION 6.4(N) TO THE END
OF SUCH SECTION 6.4:

 

2

--------------------------------------------------------------------------------


 


(M) OCCURRENCE OF THE REALLOCATION DATE.  THE BORROWER SHALL PROMPTLY PROVIDE
NOTICE TO THE ADMINISTRATIVE AGENT OF THE OCCURRENCE OF THE EVENT DESCRIBED IN
CLAUSE (B) OF THE DEFINITION OF “REALLOCATION DATE” SET FORTH IN SCHEDULE I
HEREOF IF SUCH EVENT OCCURS PRIOR TO THE DATE SET FORTH IN CLAUSE (A) OF SUCH
DEFINITION.


 


(N) TAMPA HARBOR CONTRACT.  PROMPTLY UPON ITS RECEIPT THEREOF, THE BORROWER
SHALL DELIVER TO THE ADMINISTRATIVE AGENT ANY AND ALL MATERIAL INFORMATION THAT
ANY LOAN PARTY HAS RECEIVED RELATING TO (I) THE AUDIT OF GREAT LAKES’S SUBMITTED
ADDITIONAL COSTS WITH RESPECT TO THE TAMPA HARBOR CONTRACT BY THE U.S. ARMY
CORPS OF ENGINEERS (OR ANY AGENT OF THE U.S. ARMY CORPS OF ENGINEERS) OR
(II) THE AMOUNTS PAYABLE BY OR ON BEHALF OF THE U.S. CORPS OF ENGINEERS (OR ANY
ASSIGNEE OR SUCCESSOR THEREOF) PURSUANT TO THE TAMPA HARBOR CONTRACT.


 


(G)                                 SCHEDULE I OF THE CREDIT AGREEMENT IS HEREBY
AMENDED AS FOLLOWS:


 


(I)                                     TO DELETE THE DEFINITION OF “LETTER OF
CREDIT SUBLIMIT” IN ITS ENTIRETY AND TO REPLACE SUCH DEFINITION WITH THE
FOLLOWING DEFINITION:


 


“LETTER OF CREDIT SUBLIMIT” MEANS, (A) FROM THE SECOND AMENDMENT EFFECTIVE DATE
UNTIL THE REALLOCATION DATE, $30,000,000 AND (B) FROM AND AFTER THE REALLOCATION
DATE, $35,000,000.


 


(II)                                  TO ADD THE FOLLOWING NEW DEFINED TERMS IN
THE APPROPRIATE ALPHABETICAL LOCATIONS:


 


“AUDIT AMOUNT” MEANS THE AMOUNT DETERMINED BY THE U.S. ARMY CORPS OF ENGINEERS
IN ACCORDANCE WITH ITS AUDIT OF GREAT LAKES’S SUBMITTED ADDITIONAL COSTS WITH
RESPECT TO THE TAMPA HARBOR CONTRACT TO BE PAYABLE BY THE U.S. ARMY CORPS OF
ENGINEERS TO GREAT LAKES UNDER THE TAMPA HARBOR CONTRACT AFTER THE SECOND
AMENDMENT EFFECTIVE DATE.


 


“SECOND AMENDMENT EFFECTIVE DATE” MEANS JUNE 13, 2005.


 


“REALLOCATION DATE” MEANS THE EARLIEST OF (A) OCTOBER 31, 2005 OR (B) THE
PAYMENT OR COLLECTION BY OR ON BEHALF OF GREAT LAKES AFTER JUNE 13,, 2005 OF
(I) $10,000,000 OF AGGREGATE GROSS PROCEEDS OF THE TAMPA HARBOR RECEIVABLE OR
(II) IF THE AUDIT AMOUNT IS LESS THAN $10,000,000, THE AUDIT AMOUNT OF AGGREGATE
GROSS PROCEEDS OF THE TAMPA HARBOR RECEIVABLE, IN EACH CASE, WITHOUT GIVING
EFFECT TO ANY AMOUNTS OFFSET AGAINST SUCH PAYMENT.


 

“Tampa Harbor Contract” means contract No. W912EP-04-C-0003, as amended,
supplemented, replaced, superseded or otherwise modified from time to time,
between the U.S. Army Corps of Engineers and Great Lakes related to the dredging
and related project services provided by Great Lakes to the U.S. Army Corps of
Engineers in and around Tampa, Florida harbor.

 

3

--------------------------------------------------------------------------------


 


“TAMPA HARBOR RECEIVABLE” MEANS THE INDEBTEDNESS AND OTHER OBLIGATIONS OWING BY
THE U.S. ARMY CORPS OF ENGINEERS TO GREAT LAKES UNDER AND WITH RESPECT TO THE
TAMPA HARBOR CONTRACT, ANY COLLECTIONS RELATING THERETO AND ALL PROCEEDS OF THE
THEREOF.


 


“WORKING CAPITAL SUBLIMIT” MEANS, (I) FROM THE SECOND AMENDMENT EFFECTIVE DATE
UNTIL THE REALLOCATION DATE, $20,000,000 AND (II) FROM AND AFTER THE
REALLOCATION DATE, $15,000,000.


 


2.                                       EFFECTIVENESS OF THIS AGREEMENT;
CONDITIONS PRECEDENT.  THE PROVISIONS OF SECTION 1 OF THIS AGREEMENT SHALL BE
DEEMED TO HAVE BECOME EFFECTIVE AS OF THE DATE FIRST WRITTEN ABOVE (THE
“EFFECTIVE DATE”), BUT SUCH EFFECTIVENESS SHALL BE EXPRESSLY CONDITIONED UPON
THE ADMINISTRATIVE AGENT’S RECEIPT OF EACH OF THE FOLLOWING, IN EACH CASE IN
FORM, SUBSTANCE AND SCOPE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT:


 


(A)                                  EXECUTED COUNTERPARTS OF THIS AGREEMENT
EXECUTED BY AUTHORIZED OFFICERS OF THE BORROWER AND THE OTHER LOAN PARTIES, AND
BY DULY AUTHORIZED OFFICERS OF THE MAJORITY LENDERS;


 


(B)                                 EXECUTED COUNTERPARTS OF AN AMENDMENT TO THE
INTERCREDITOR AGREEMENT DULY EXECUTED BY AUTHORIZED OFFICERS OF THE LOAN
PARTIES, THE ADMINISTRATIVE AGENT AND TRAVELERS PURSUANT TO WHICH SUCH PARTIES
AGREE THAT THE ADMINISTRATIVE AGENT’S SECURITY INTEREST IS PERFECTED AND
CONTINUING WITH RESPECT TO THE TAMPA HARBOR RECEIVABLE AND SENIOR IN PRIORITY TO
ANY AND ALL COMPETING LIENS, SECURITY INTERESTS OR OTHER CLAIMS; AND


 


(C)                                  PAYMENT IN FULL FROM THE BORROWER, IN
IMMEDIATELY AVAILABLE FUNDS, OF AN AMENDMENT FEE PAYABLE TO EACH LENDER
EXECUTING AND DELIVERING A COUNTERPART SIGNATURE PAGE TO THIS AGREEMENT ON OR
BEFORE JUNE 13, 2005 IN AN AMOUNT EQUAL TO 0.10% OF THE SUM OF SUCH LENDER’S
REVOLVING COMMITMENT, PLUS THE OUTSTANDING PRINCIPAL BALANCE OF SUCH LENDER’S
TRANCHE B TERM LOAN (THE “AMENDMENT FEE”).


 


3.                                       REPRESENTATIONS, WARRANTIES AND
COVENANTS.


 


(A)                                  THE BORROWER AND EACH OTHER LOAN PARTY
HEREBY REPRESENTS AND WARRANTS THAT THIS AGREEMENT AND THE CREDIT AGREEMENT AS
AMENDED HEREBY (COLLECTIVELY, THE “AMENDMENT DOCUMENTS”) CONSTITUTE LEGAL, VALID
AND BINDING OBLIGATIONS OF THE BORROWER AND THE OTHER LOAN PARTIES ENFORCEABLE
AGAINST THE BORROWER AND THE OTHER LOAN PARTIES IN ACCORDANCE WITH THEIR TERMS.


 


(B)                                 THE BORROWER AND EACH OTHER LOAN PARTY
HEREBY REPRESENTS AND WARRANTS THAT (I) ITS EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AGREEMENT AND THE CREDIT AGREEMENT HAVE BEEN DULY AUTHORIZED BY ALL
PROPER CORPORATE OR LIMITED LIABILITY COMPANY ACTION, DO NOT VIOLATE ANY
PROVISION OF ITS ORGANIZATIONAL DOCUMENTS, WILL NOT VIOLATE ANY LAW, REGULATION,
COURT ORDER OR WRIT APPLICABLE TO IT, AND WILL NOT REQUIRE THE APPROVAL OR
CONSENT OF ANY GOVERNMENTAL AGENCY, OR OF ANY OTHER THIRD PARTY UNDER THE TERMS
OF ANY CONTRACT OR AGREEMENT TO WHICH IT OR ANY OF ITS AFFILIATES IS BOUND
(WHICH HAS NOT BEEN PREVIOUSLY OBTAINED), INCLUDING WITHOUT LIMITATION, THE NOTE
INDENTURE AND THE BONDING AGREEMENT AND (II) AFTER GIVING EFFECT TO THE
AMENDMENTS CONTEMPLATED BY SECTION 1 OF THIS AGREEMENT, ALL OBLIGATIONS WILL
CONSTITUTE, AND IF THE FULL AMOUNT OF THE REVOLVING COMMITMENT WERE UTILIZED BY
THE BORROWER ALL OBLIGATIONS ARISING WITH

 

4

--------------------------------------------------------------------------------


 


RESPECT THERETO WOULD CONSTITUTE, “PERMITTED DEBT” UNDER AND AS DEFINED IN
SECTION 4.09 OF THE NOTE INDENTURE.


 


(C)                                  THE BORROWER AND EACH OTHER LOAN PARTY
HEREBY REPRESENTS AND WARRANTS THAT, BOTH BEFORE AND AFTER GIVING EFFECT TO THE
PROVISIONS OF THIS AGREEMENT, (I) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING OR WILL HAVE OCCURRED AND BE CONTINUING AND (II) ALL OF THE
REPRESENTATIONS AND WARRANTIES OF THE BORROWER AND EACH OTHER LOAN PARTY
CONTAINED IN THE CREDIT AGREEMENT AND IN EACH OTHER LOAN DOCUMENT (OTHER THAN
REPRESENTATIONS AND WARRANTIES WHICH, IN ACCORDANCE WITH THEIR EXPRESS TERMS,
ARE MADE ONLY AS OF AN EARLIER SPECIFIED DATE) ARE, AND WILL BE, TRUE AND
CORRECT AS OF THE DATE OF ITS EXECUTION AND DELIVERY HEREOF OR THEREOF IN ALL
MATERIAL RESPECTS AS THOUGH MADE ON AND AS OF SUCH DATE.


 


(D)                                 THE BORROWER HEREBY AGREES TO PAY THE
AMENDMENT FEE TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, UPON
THE BORROWER’S EXECUTION AND DELIVERY OF THIS AGREEMENT.


 


4.                                       REAFFIRMATION, RATIFICATION AND
ACKNOWLEDGMENT.  THE BORROWER AND EACH OTHER LOAN PARTY HEREBY (A) RATIFIES AND
REAFFIRMS ALL OF ITS PAYMENT AND PERFORMANCE OBLIGATIONS, CONTINGENT OR
OTHERWISE, AND EACH GRANT OF SECURITY INTERESTS AND LIENS IN FAVOR OF THE
ADMINISTRATIVE AGENT, UNDER EACH LOAN DOCUMENT TO WHICH IT IS A PARTY,
(B) AGREES AND ACKNOWLEDGES THAT SUCH RATIFICATION AND REAFFIRMATION IS NOT A
CONDITION TO THE CONTINUED EFFECTIVENESS OF SUCH LOAN DOCUMENTS AND (C) AGREES
THAT NEITHER SUCH RATIFICATION AND REAFFIRMATION, NOR THE ADMINISTRATIVE
AGENT’S, OR ANY LENDER’S SOLICITATION OF SUCH RATIFICATION AND REAFFIRMATION,
CONSTITUTES A COURSE OF DEALING GIVING RISE TO ANY OBLIGATION OR CONDITION
REQUIRING A SIMILAR OR ANY OTHER RATIFICATION OR REAFFIRMATION FROM THE BORROWER
OR SUCH OTHER LOAN PARTIES WITH RESPECT TO ANY SUBSEQUENT MODIFICATIONS TO THE
CREDIT AGREEMENT OR THE OTHER LOAN DOCUMENTS.  AS MODIFIED HEREBY, THE CREDIT
AGREEMENT IS IN ALL RESPECTS RATIFIED AND CONFIRMED, AND THE CREDIT AGREEMENT AS
SO MODIFIED BY THIS AGREEMENT SHALL BE READ, TAKEN AND SO CONSTRUED AS ONE AND
THE SAME INSTRUMENT.  EACH OF THE LOAN DOCUMENTS SHALL REMAIN IN FULL FORCE AND
EFFECT AND ARE HEREBY RATIFIED AND CONFIRMED.  NEITHER THE EXECUTION, DELIVERY
NOR EFFECTIVENESS OF THIS AGREEMENT SHALL OPERATE AS A WAIVER OF ANY RIGHT,
POWER OR REMEDY OF THE ADMINISTRATIVE AGENT OR THE LENDERS, OR OF ANY DEFAULT OR
EVENT OF DEFAULT (WHETHER OR NOT KNOWN TO THE ADMINISTRATIVE AGENT OR THE
LENDERS), UNDER ANY OF THE LOAN DOCUMENTS.  THIS AGREEMENT AND EACH OF THE OTHER
AMENDMENT DOCUMENTS SHALL CONSTITUTE LOAN DOCUMENTS FOR PURPOSES OF THE CREDIT
AGREEMENT.


 


5.                                       GOVERNING LAW.   THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO ITS CONFLICTS OF LAW PRINCIPLES (OTHER THAN THE
PROVISIONS OF 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


 


6.                                       ADMINISTRATIVE AGENT’S EXPENSES.   THE
BORROWER HEREBY AGREES TO PROMPTLY REIMBURSE THE ADMINISTRATIVE AGENT FOR ALL OF
THE REASONABLE OUT-OF-POCKET EXPENSES, INCLUDING, WITHOUT LIMITATION, ATTORNEYS’
AND PARALEGALS’ FEES, IT HAS HERETOFORE OR HEREAFTER INCURRED OR INCURS IN
CONNECTION WITH THE PREPARATION, NEGOTIATION AND EXECUTION OF THIS AGREEMENT AND
THE OTHER DOCUMENTS, AGREEMENTS AND INSTRUMENTS CONTEMPLATED HEREBY.

 

5

--------------------------------------------------------------------------------


 


7.                                       COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT AMONG THE PARTIES.


 

* * * *

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written. 

 

 

 

GREAT LAKES DREDGE & DOCK
CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

 

Name:

Deborah A. Wensel

 

 

Title:

Sr. Vice President and CFO

 

 

 

 

 

 

 

 

 

 

GLDD ACQUISITIONS CORP.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

 

Name:

Deborah A. Wensel

 

 

Title:

Sr. Vice President and CFO

 

 

 

 

 

 

 

 

 

 

GREAT LAKES DREDGE & DOCK COMPANY

 

 

 

 

 

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

 

Name:

Deborah A. Wensel

 

 

Title:

Sr. Vice President and CFO

 

 

 

 

 

 

 

 

 

 

GREAT LAKES CARIBBEAN DREDGING,
INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

 

Name:

Deborah A. Wensel

 

 

Title:

Sr. Vice President and CFO

 

 

7

--------------------------------------------------------------------------------


 

 

DAWSON MARINE SERVICES COMPANY

 

 

 

 

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

 

Name:

Deborah A. Wensel

 

 

Title:

Sr. Vice President and CFO

 

 

 

 

 

 

 

 

 

 

FIFTY-THREE DREDGING CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ William H. Hanson

 

 

Name:

William H. Hanson

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

NORTH AMERICAN SITE DEVELOPERS,
INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

 

Name:

Deborah A. Wensel

 

 

Title:

Sr. Vice President and CFO

 

 

 

 

 

 

 

 

 

 

JDC SOIL MANAGEMENT &
DEVELOPMENT INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

 

Name:

Deborah A. Wensel

 

 

Title:

Sr. Vice President and CFO

 

 

 

 

 

 

 

 

 

 

GREAT LAKES DREDGE & DOCK
COMPANY, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

 

Name:

Deborah A. Wensel

 

 

Title:

Sr. Vice President and CFO

 

 

8

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative
Agent

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey T. White

 

 

Name:

Jeffrey T. White

 

 

Title:

 

Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender and
as Issuing Bank

 

 

 

 

 

 

 

 

 

By:

/s/ Ronald Prince

 

 

Name:

Ronald Prince

 

 

Title:

 

Senior Vice President

 

 

9

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE, New York Branch, as a lender (formerly known as Credit Suisse
First Boston, acting through its Cayman Island Branch)

 

 

 

 

 

By:

/s/ Brian T. Caldwell

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gregory S. Richards

 

 

Title:

Associate

 

 

 

 

 

 

 

 

MASTER SENIOR FLOATING RATE TRUST, as
a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Anthony Heyman

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

DRYDEN V LEVERAGED LOAN CDO 2003, as a
Lender

 

By:

Prudential Investment Management Inc. as
Collateral Manager

 

 

 

 

 

By:

  /s/ not legible

 

 

Title:

Vice President

 

 

10

--------------------------------------------------------------------------------


 

 

ING SENIOR INCOME FUND, as a Lender

 

 

By: ING Investment Management Co. as its investment manager

 

 

 

 

 

 

By:

/s/ not legible

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION, as
a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ not legible

 

 

Title:

First Vice President

 

 

 

 

 

 

 

 

 

 

NATIONAL CITY BANK, as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Michael S. Pearl

 

 

Title:

Account Officer

 

 

 

 

 

 

 

 

 

 

THE NORTHERN TRUST COMPANY, as a
Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Gregg M. Lunceford

 

 

Title:

Vice President

 

 

11

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/   R. Goldsmith III

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

LEHMAN BROTHERS INC., as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ V. Paul Arzoulan

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

LEHMAN COMMERCIAL PAPER INC., as a
Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Ritam Bhalla

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

UBS AG, STAMFORD BRANCH, as a Lender

 

 

 

 

 

 

 

 

 

By:

  /s/ Wilfred V. Saint

 

 

Title:

Director, Banking Products Services, US

 

 

 

 

 

By:

  /s/ Toba Lumbantobing

 

 

Title:     Associate Director, Banking Products
Services, US

 

12

--------------------------------------------------------------------------------


 

 

VAN KAMPEN SENIOR INCOME TRUST

 

 

 

 

 

By:  Van Kampen Investment Advisory Corp, as
Collateral Manager

 

 

 

 

 

 

 

 

 

By:

/s/ Darvin D. Pierce

 

 

Title:

Executive Director

 

 

 

 

 

 

VAN KAMPEN SENIOR LOAN FUND

 

 

 

By:  Van Kampen Investment Advisory Corp, as
Collateral Manager

 

 

 

 

 

 

 

 

 

By:

/s/ Darvin D. Pierce

 

 

Title:

Executive Director

 

 

 

 

 

 

 

 

 

 

OAK BROOK BANK- OAK BROOK, as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Henry Wessel

 

 

Title:

Vice President

 

 

13

--------------------------------------------------------------------------------